386 U.S. 12 (1967)
MILANI
v.
ILLINOIS.
No. 414, Misc.
Supreme Court of United States.
Decided February 13, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF ILLINOIS.
Petitioner pro se.
William G. Clark, Attorney General of Illinois, and Richard A. Michael, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment of the Supreme Court of Illinois is reversed. Douglas v. California, 372 U. S. 353.